DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 Claims 1 – 11 and Species B2 Claims 1 – 3, 6 – 9 & 11.  Claims 4, 5, 10, 12 – 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0202127 Ng et al. (‘Ng hereafter), App 15/926997; Filed 03/20/2018
The above references will be referred to hereafter by the names or numbers indicated 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 4, 5, 10, 12 – 20 have been withdrawn.
No Claims have been canceled.
Claims 6 – 9 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0202127 Ng et al. (‘Ng hereafter).

		Regarding Claim[s] 1, ‘Ng discloses all the claim limitations including: A build job (‘Ng, Abst, Additive manufacturing apparatus), comprising: 
one or more vulnerable regions requiring support (‘Ng, Abst, one or more supports), during a three-dimensional (3-D) print (‘Ng, Abst, Para 0003, additive manufacturing, 3D printing); and 
at least one surrogate support in a first material configuration (‘Ng, Para 0019 movable second/ surrogate supports) and offset from the vulnerable regions by a gap (‘Ng, Para 0071, powder dispenser #106a can dispense metal powder with particles larger than first mean diameter, and dispenser #106b can dispense metal particles smaller than first diameter), wherein the gap comprises a second material configuration (‘Ng, Para 0073, second material binder will bridge the gaps between particles to improve leveling of the layer, Gaps exist prior to application of second material binder). 

Regarding Claim[s] 2, ‘Ng discloses all the claim limitations including: first material configuration comprises fused powder (‘Ng, 0004, fused deposition). 
Regarding Claim[s] 3, ‘Ng discloses all the claim limitations including: wherein the second material configuration comprises unfused or partially fused powder (‘Ng, Para 0004, “Some systems place binder materials onto layers of feed materials, e.g., powder, and use energy sources to cure the binder materials to bond loose powder particles together.” Indicating that some form of loose powder (partially or unfused powder) is used). 

Regarding Claim[s] 6, ‘Ng discloses all the claim limitations including: surrogate support comprises at least one feature-based surrogate support configured to support a corresponding vulnerable region characterized by at least one feature (‘Ng, Para 0010, second support may be movable along third axis, second support may be connected to and independently movable on a guide rail parallel to first guide rail, supports region needing support which would be vulnerable region, features include movable independent). 
Regarding Claim[s] 11, ‘Ng discloses all the claim limitations including: surrogate support is segmented into a plurality of supports (‘Ng, Abst, one or more supports). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 6 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "at least one feature-based surrogate support further comprises a support structure extending underneath the feature-based surrogate support to a fixed base.”
The closest prior art is as cited above ‘Ng.   ‘Ng does not teach a surrogate support structure extending underneath the feature based surrogate support to a fixed base. Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 7 - 9. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.



Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
05/10/2022